NO. 07-00-0179-CV



IN THE COURT OF APPEALS FOR THE



SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



SEPTEMBER 11, 2000

_________________________________



W. HUGH HARRELL, INDEPENDENT EXECUTOR IN AND FOR THE 

ESTATE OF EULA L. HARRELL, DECEASED 



Appellant



v.



NATIONSBANK OF TEXAS, N.A., AND ITS PARENT COMPANY, 

THE NATIONSBANK, N.A., AND BANK OF AMERICA, SUCCESSOR, 

AND GLENN C. HARRELL



Appellee

__________________________________



FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;



NO. 90-775,982-A; HON. DRUE FARMER, PRESIDING 

__________________________________



Before QUINN and REAVIS and JOHNSON, JJ.

Pending before the court are the respective motions for rehearing of W. Hugh Harrell, independent executor of the estate of Eula L. Harrell, deceased, and Bank of America.  Although both motions assert various issues, only one merits consideration.  It concerns our taxation of costs against W. Hugh Harrell, independent executor of the estate of Eula L. Harrell, in his personal capacity.  Because Harrell sued, appealed, and lost the appeal in his capacity of independent executor, court costs should have been taxed against him in his capacity as independent executor of the estate of Eula L. Harrell.  Consequently, we grant Harrell’s motion for rehearing solely to the extent that he complains about the manner in which costs were taxed against him, modify our judgment to order that the court costs be taxed against him in his capacity as independent executor of the estate of Eula L. Harrell, deceased, and overrule all other aspects of the pending motions for rehearing.



Per Curiam
(footnote: 1)
   

Do not publish.

FOOTNOTES
1:Justice Phil Johnson did not participate in this opinion.